IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-40820
                            Summary Calendar



                      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                       MARY SUE ANDERSON, also
                         known as Sue Brooks,

                                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 9-01-CR-27-1
                        --------------------
                          January 29, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mary Sue Anderson is appealing her sentence imposed following

her guilty plea conviction for filing a false claim with the

Internal Revenue Service.         Anderson argues that the district

court’s   clearly   erred   in   increasing   her   offense   level   under

U.S.S.G. § 3B1.1(c) because the Government failed to show that she

supervised another participant in her criminal activity.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40820
                                  -2-

     Anderson failed to substantiate her objections to the evidence

in the PSR, however.      There was more than sufficient reliable

evidence presented to the district court to support the finding

that Anderson managed others in the course of committing her fraud.

See United States v. Brown, 54 F.3d 234, 242 (5th Cir. 1995).          The

district court   did   not   clearly   err   in   making   the   adjustment

pursuant to U.S.S.G. § 3B1.1(c).

     AFFIRMED.